DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/04/2021 have been fully considered but they are not persuasive. 
In regards to Applicant’s amendment to positively recite that the elastic rib extends from a lower end of the inner container, extending downwardly with an extended portion that moves elastically by being pushed towards and bent in a direction of an inner space of the first gap, Applicant is noted that such feature is shown to be an obvious structure of snap-fit by Gretshel et al. as noted below. That is, Bradford teaches the inner container connects via a snap fit to the container body at a lower end of the inner container (see Bradford at Figures 4 and 5 at 13/20); but does not teach the snap fit arrangement is done via an elastic rib that where an extended portion of the elastic rib moves elastically by being pushed towards and bent in a direction of an inner space of a first gap formed by the elastic rib. However, Gretshel et al. teaches that a coupling element can be done via providing a spaced elastic rib (Figure 2 at area carrying 40) that elastically deforms into an inner gap (Figure 2 at 38) as it is snapped into place in order to provide a secure snap fit (Col 2, Line 60- Col 3, Line 12). Thus, one skilled in the art would recognize that it would have been obvious to modify the snap fit arrangement between the inner container and the container body of Bradford to be another type of snap fit arrangement, such as that achieved by the snap-fit coupling of an inner portion containing an elastic rib as shown by Gretshel et al. in order to provide a more secure snap-fit arrangement to the system.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bradford (US Pat # 2,866,467) in view of Yuhara et al. (US Pat # 6,149,008) and Matsuoka (US Pat # 7,337,787), Kim et al. (US Pub # 2015/0196468), Kim (US Pat # 7,832,564) and Gretshel et al. (US Pat # 4,674,520).
In regards to claims 1 and 5, Bradford teaches a foundation container which includes a container body (11) and a container cover (10) hinge-coupled to the container body (at 12) to be opened or closed (Figures 1 and 2), the foundation container comprising a content container (16) coupled to an inside of the container body (Figure 2), the content container is fitted into the container body from the lower part of the container body (see Figure 1) wherein a spaced gap is formed between the content container and inner container (see Figure 5), wherein a bottom opening of the container body is sized to accept the content container (see Figures 1 and 2); and wherein the container body is provided therein with an inner container (22) with an elastic engagement (14) to secure the content container and the container body and a circumferential coupling groove (20) formed at a lower end of a periphery of the content container such that the elastic coupling between the content container and the container body is an elastic rib (13) that projects downwardly from an outer side surface of the content container such that a 
Bradford does not teach the content container comprising an impregnation member mounted on an inside of the content container; and a discharge pad being made of rubber and having discharge holes, wherein the discharge pad is provided at an end thereof with a latch part which is coupled to a latch protrusion of the content container such that the rubber discharge pad is fixedly coupled to an upper end of the content container, wherein contents are discharged through the discharge holes; the discharge holes has a diameter in a range of 0.01 mm to 1.0 mm to control a discharging amount of the contents contained in the content container according to force of pushing the rubber discharge pad, wherein 50 to 200 discharge holes are distributed in the rubber discharge pad, where the inner container is coupled to an inner container cover; and wherein a sealing piece is formed on a lower end of the inner container cover and a sealing groove is formed on an upper end of the inner container, the sealing piece is inserted into the sealing groove to improve the sealing of content container, and wherein the sealing groove is substantially annular; where the elastic rib projecting outwardly and extending downwardly with an extended portion that moves elastically by being pushed towards and bent in a direction of an inner space of the first gap.
However, Yuhara et al. teaches a cosmetic compact with a content container, comprising a discharge pad (202b) coupled to an upper end of the content container (201A) and having discharge holes (Figure 8 at 202b), wherein the discharge pad is provided at an end thereof with a latch part (202al) which is coupled to a latch protrusion (202c) of the content container such that the discharge pad is fixedly coupled to an upper end of the content container (see Figure 10), wherein contents are discharged through the discharge holes. Therefore it would have been obvious to one of ordinary skill in 
With regards to the material of the discharge pad, Matsuoka teaches providing a rubber (Col 2, Lines 52-53) discharge pad coupled to an upper end of a content container (6) and having discharge holes (117, when opened as viewed in Figure 2), where contents are discharged through the discharge holes of the rubber discharge pad so that the discharge holes control a discharging amount of the contents contained in the content container according to force of pushing the rubber discharge pad (see Figure 2), with 50 discharge holes distributed in the rubber discharge pad (see Figure 3). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the discharge pad of Bradford/Yuhara et al. to be the rubber pad of Matsuoka in order to provide more controlled release of powder to the user. With regards to the diameter of the discharge holes, as Matsuoka teaches slits that become holes upon pressure by the user, such claimed range of 0.01 mm to 1.0 mm would be obvious as dependent on the amount of pressure applied by the user.
With regards to the impregnation member, Kim et al. teaches providing a cosmetic within an impregnation member inside a content container (Paragraphs 0011 and 0017 which teaches urethane among others as a material to use) to hold the powder to be taken up via a puff. It would have been obvious to one of ordinary skill in the art, at the time the invention was filed to modify the cosmetic of Bradford to be located within an impregnation member within the content container, as taught by Kim et al. in order to provide a durable means for storing cosmetic (Kim et al. Paragraph 0008).
With regards to the inner container cover, Kim teaches providing a compact with an inner container (10), coupled to an inner container cover (30); wherein a sealing piece is formed on a lower end of the inner container cover and a sealing groove (12) is formed on an upper end of the inner container, the sealing piece is inserted into the sealing groove (See Figure 3) to improve the sealing of content container, and wherein the sealing groove (31) is substantially annular (see Figure 1). Therefore 
Lastly, with regards to the shape of the elastic rib, Gretshel et al. teaches a container body (Figure 2 at 12) with an element (Figure 2 at 36) is fitted into the container body from a lower part of the container body (see Figure 1) where the element contains an elastic rib (Figure 2 at area carrying 40) projecting outwardly and extending downwardly with an extended portion that moves elastically by being pushed towards and bent in a direction of an inner space of a first gap (Figure 2 at 38). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the inner container of Bradford to be shaped as an elastic rib that extends from a lower part and is bent toward an inner space to couple to the container body, as taught by Gretshel et al. as a matter of swapping snap-fit arrangements that are equivalent mechanisms for quick-coupling and quick-release.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489.  The examiner can normally be reached on M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772 

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772